            Case 1:19-cv-00717-SMV Document 32 Filed 07/22/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MICHELLE LEIGH MITCHELL,

        Plaintiff,

v.                                                                   No. 19-cv-0717 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

        Defendant.

                                      JUDGMENT

        Having granted Plaintiff’s Motion to Reverse and Remand for an Immediate Award of

Benefits or a Rehearing [Doc. 24], by a Memorandum Opinion and Order, entered concurrently

herewith,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.



                                                ______________________________
                                                STEPHAN M. VIDMAR
                                                United States Magistrate Judge
                                                Presiding by Consent
